Thompson, J.:
In this case in which the court has handed down its decision and opinion in writing, it is sought to have the order recite that the decision was reached as matter of law and not in the exercise of the discretion of the court. Such an order cannot be signed. The court speaks by its order. (29 Cyc. 1521.)
An order cannot be qualified in its operation and effect by reference to the opinion. (Fisher v. Gould, 81 N. Y. 228, 230.)
.The order itself can only be referred to for the grounds, which cannot be qualified by the opinion. (1 Rumsey Pr. [2d ed.] 276.)
Ordered accordingly.